NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-6095-11T3

NEW JERSEY STATE (DIVISION
OF STATE POLICE),                       APPROVED FOR PUBLICATION

                                              June 8, 2015
         Appellant,
                                          APPELLATE DIVISION
    v.

NEW JERSEY STATE TROOPER
CAPTAINS ASSOCIATION,

          Respondent.
___________________________________________

         Argued October 8, 2014 – Decided June 8, 2015

         Before Judges Fuentes, Ashrafi and Kennedy.

         On appeal from the New Jersey Public
         Employment Relations Commission, Docket No.
         RO-2006-087.

         Steven W. Suflas argued the cause               for
         appellant (Ballard Spahr, attorneys;            Mr.
         Suflas and William K. Kennedy, on               the
         briefs).

         Marcia J. Mitolo argued the cause               for
         respondent (Limsky Mitolo, attorneys;           Ms.
         Mitolo, of counsel and on the brief).

         Don   Horowitz,   Acting   General  Counsel,
         attorney for respondent New Jersey Public
         Employment Relations Commission (Mary E.
         Hennessy-Shotter, Deputy General Counsel, on
         the statement in lieu of brief).

    The opinion of the court was delivered by

KENNEDY, J.A.D.
       The    State       of     New        Jersey,     Division         of     State     Police

(Division),        appeals       a    New    Jersey     Public      Employment         Relations

Commission         (PERC)      determination           that,     with        some    exceptions,

State Police captains are not "managerial executives" as that

term    is   defined        in       N.J.S.A.      34:13A-3(f),         and     therefore     are

eligible to join collective negotiations units.                                     The Division

argues, among other things, that the PERC determination violates

the plain language of the statute; uses a flawed "two-pronged"

analysis      in    reaching          its    conclusion;         and    contravenes       public

policy.      We have considered these arguments in light of the law

and the record, and we affirm.

                                        1. Background.

       In    June     2006,      the        New    Jersey     State      Troopers       Captains

Association (Association) filed a petition with PERC in which it

sought to represent a collective negotiations unit of captains

employed by the Division.                   The Division opposed the petition and

asserted that captains are managerial executives or confidential

employees         ineligible         for    inclusion       in    any    negotiations       unit

under the New Jersey Employer-Employee Relations Act, N.J.S.A.

34:13A-1 to -39 (the Act).                   After thirteen days of hearings, the

record      was    closed      on     May     8,    2008,     and      the    hearing    officer

subsequently issued her report and findings in which she held

that,    with      some     exceptions,            captains      are    neither       managerial




                                                   2                                    A-6095-11T3
executives nor confidential employees as defined by the statute

in force at that time, and therefore are eligible for inclusion

in an appropriate negotiations unit.

     PERC     adopted,             with    some        modifications,        the        hearing

officer's report and decision.                       The Division filed an appeal,

but moved for a remand to PERC after the Legislature amended

N.J.S.A. 34:13A-3(f) on January 8, 2010.                         We granted the State's

motion and did not retain jurisdiction.

     The    hearing       officer         then       held    five   additional      days       of

hearings, following which she recommended that most captains are

eligible for representation because their responsibilities and

their role in creating policy for the Division placed them at a

level   below      that       of    an    "assistant         commissioner"       under        the

amended    version       of    the    statute.          On    January     28,    2012,       PERC

adopted the hearing officer's report and recommendations, with

certain exceptions, and remanded the case to the Deputy Director

of   Representation           to     determine         whether      a   majority        of    the

eligible captains want to be represented by the Association.                                    On

September     5,     2012,         the    deputy        director        issued     an        order

designating        the    Association            as     the      exclusive       agent        for

collective negotiations on behalf of the eligible captains.

     This appeal followed.




                                                 3                                      A-6095-11T3
                                   2. The Facts.

    The      facts        attendant    upon     this      appeal       are         largely

undisputed.     What follows is a brief summary of the salient

facts pertinent to the appeal.                 The Executive Branch of the

State is comprised of fifteen principal departments and numerous

independent agencies, boards, and commissions.                       The Division is

a part of the New Jersey Department of Law and Public Safety and

its core mission is to protect the public by investigating and

preventing     crimes,        apprehending          offenders,       and         providing

homeland security.           It is a paramilitary organization with a

strict    hierarchical        structure       that    identifies           its     command

officers through the use of military titles.

    The head of the Division is the superintendent who holds

the rank of colonel.            The superintendent occupies a cabinet-

level    position    and    reports    to     the    Attorney       General       and   the

Governor, and is responsible for the overall functioning of the

Division.           Two     lieutenant        colonels        and     three         deputy

superintendents occupy the next rung in the organization, and

they report directly to the superintendent.

    The       Division        is      organized        into         four         branches:

administration, investigations, field operations, and homeland

security; there is also the office of the chief of staff, which

is essentially a fifth branch.              Those five branches are each led




                                          4                                       A-6095-11T3
by    one    of    the    two    lieutenant         colonels     and        three    deputy

superintendents.

       The   branches        are,     in    turn,     subdivided           into     sections

supervised by majors who occupy the third tier in the leadership

hierarchy.        Sections are organizational units that are charged

with various responsibilities within a branch.                        For example, the

intelligence        branch      has     a   section         focused        upon     "special

investigations" and the administrative branch has sections for

information technology and human resources management.                              Sections

are then divided into bureaus and offices which are supervised

by captains.

       Most captains are circumscribed by the "chain of command"

and    are   expected      to    communicate         only    with     their       immediate

supervisors,       as    well   as    their       subordinates,       in    carrying      out

their police functions.               However, some captains are designated

as    "executive     officers"        and   function    as     section       supervisors,

generally exercising greater authority than "regular" captains.

For instance, these captains often act as intermediaries between

other captains and their commanding majors, and interact more

frequently        with   higher-tiered        officers       than     other       captains,

often    being      tasked      directly      with    formulating           policies      and

procedures for the Division.




                                              5                                     A-6095-11T3
       Captains are expected to "guide" their subordinates and to

administer the "day to day duties of their commands."                           They are

also    responsible      for    evaluating    the    performance           of   officers

under their command and to make recommendations on personnel

decisions.

       In August 2006, the superintendent instructed each bureau

to develop a strategic plan setting forth the bureau's long-term

goals and operational objectives, its projected workload, its

staffing requirements, and any anticipated capital improvements

or equipment requirements.            Although, in some cases, a strategic

plan submitted to the supervising major by a bureau captain

would be approved without significant changes, the plans were

generally mutable and were subject to review and revision every

six months.

       In    addition,         the     superintendent          conducted          monthly

management    accountability          conferences       with    his        second-      and

third-tier    officers.         Captains,     with      the   exception         of    those

designated    as   "executive        officers,"     generally        did    not      attend

these conferences unless they were directed to do so by a senior

officer.      During     those       meetings,    the    participants           used    the

strategic plans to gauge the performance of the particular group

under    review,   and    to    monitor    its    progress      in    achieving         its

goals.




                                          6                                       A-6095-11T3
        As of 2008, the Division had a total of 4400 civilian and

police employees. Police personnel included, in addition to the

colonel, the lieutenant colonels and deputy superintendents,                                  14

majors,       49    captains,       198     lieutenants,        961        sergeants,        272

detectives and 1506 troopers. Nine captains served as executive

officers.

      On    May      25,    2011,    following        our     remand       and    additional

hearings, the hearing officer issued her supplemental report.

The     report      focused        upon     the     various     roles        of     assistant

commissioners and Division captains.                         Assistant commissioners

are   generally       appointed       by    the     governor    or     their      respective

commissioners        and    deputy        commissioners,       and    occupy       the    third

tier in their organization's hierarchy.                         While they generally

advise their commissioners on policy and legislative matters,

not     all        assistant       commissioners          participate             in     policy

development;         some    are    appointed        to     monitor    compliance           with

approved       procedures          and      plans     within         the     organization.

Nonetheless,        assistant       commissioners         interact         frequently       with

their      commissioners,           help     develop        agency         goals,      oversee

programs, formulate plans, and serve on boards, commissions, and

special purpose committees.

      By contrast, although some Division captains do regularly

participate in policy development, the Division's strict chain




                                              7                                        A-6095-11T3
of    command    and    the    large     number   of   mandated      procedures       and

orders      limit    the    discretion     that    captains    may        exercise    and

minimize the frequency and quality of their interaction with the

superintendent, colonels, and deputy superintendents.

       The    hearing       officer      concluded     that     deciding       whether

captains were "managerial executives" under the statute required

consideration of two factors, whether the captains:                         1) were at

or above the level of assistant commissioners; and 2) formulated

policy.      Applying that test to the record, she reaffirmed the

exclusion of a limited number of captains, but concluded that

the     majority       of     Division     captains     were        not    "managerial

executives" as the amendment defined the term, and that their

limited participation in the strategic planning process did not

constitute "formulating policy."

       The Division challenged the report's use of a two-part test

and asserted that, for executive branch employees, "the sole

issue    [was]      whether    captains     are   at   or    above    the     level   of

assistant commissioners," and proposed a three-step equivalency

test identifying the basic minimal employment characteristics of

assistant       commissioners       and    of     captains     as     a    group,     and

comparing those characteristics for similarities.

       On    June    28,    2012,   PERC     adopted    the    hearing       officer's

conclusions in a well-reasoned thirty-page written decision that




                                            8                                  A-6095-11T3
considered the history of the Act and the legislative history of

N.J.S.A. 34:13A-3(f), in particular.        PERC held that captains,

with few exceptions, did not formulate management policies and

practices,   and   occupied   the   fourth-tier   within   the    Division

hierarchy.    In considering the duties and responsibilities of

Division captains, PERC found that those functions did not place

captains "at or above" assistant commissioner level.             PERC also

determined that some captains were not eligible for inclusion

because of the unique roles they filled within the Division.

    PERC concluded, in part:

         We also are persuaded that captains are not
         at   or   above  the   level   of   assistant
         commissioner as most assistant commissioners
         are a single position appointed by the
         commissioner or the Governor indicating a
         high level position in government.     The 45
         captains in the division of State Police are
         promoted to the position from the rank of
         lieutenant and are not appointed.         The
         Colonel and Attorney General are the only
         appointed positions in the Division.

         We are also not persuaded by the Division's
         arguments that captains must be excluded
         because they have a broad spectrum of
         responsibility;   are  commanding   officers;
         receive the same training as higher ranked
         officers; are responsible for assessment and
         evaluation of their subordinates; and have
         similar salaries to assistant commissioners.
         We find that all of these factors point to
         the undisputed conclusion that captains are
         supervisors, but does not establish that
         they are at or above the level of assistant
         commissioner in the Division's organization.




                                    9                             A-6095-11T3
PERC held the majority of Division captains were not "managerial

executives," and directed the deputy director to assess whether

the   eligible      employees       wished    to      be     represented       by     the

Association.        On September 5, 2012, the deputy certified the

Association    as    the   exclusive     representative          of    the     eligible

Division captains, and this appeal followed.

                               3. The Law.

      We    commence   with     a    review     of     the    general        principles

governing    appeals    from    final   agency        decisions       and    issues   of

statutory     construction.          Judicial        review    of     administrative

agency determinations is limited.             Messick v. Bd. of Review, 420

N.J. Super. 321, 324 (App. Div. 2011).                     We accord the agency's

exercise of its statutorily delegated responsibilities a "strong

presumption of reasonableness," City of Newark v. Natural Res.

Council Dep't Envtl. Prot., 82 N.J. 530, 539, cert. denied, 449

U.S. 983, 101 S. Ct. 400, 66 L. Ed. 2d 245 (1980), and defer to

its findings of fact.          Mazza v. Bd. of Trs., Police & Firemen's

Ret. Sys., 143 N.J. 22, 29 (1995).                 "[T]he test is not whether

an appellate court would come to the same conclusion if the

original determination was its to make, but rather whether the

factfinder     could   reasonably       so    conclude        upon     the    proofs."

Charatan v. Bd. of Review, 200 N.J. Super. 74, 79 (App. Div.

1985).     Accordingly, we will not upset an agency determination




                                        10                                     A-6095-11T3
unless      it   was    arbitrary,       capricious       or   unreasonable,           its

findings lacked support in the evidence, or it violated the

legislative grant of authority governing the agency.                              In re

Herrmann, 192 N.J. 19, 27-28 (2007).

       While we are not bound by an agency's decision on purely

legal      questions,   we   will    give      "substantial     deference"        to   an

agency's interpretation of those statutes the agency enforces.

Richardson v. Bd. of Trs., Police & Firemen's Ret. Sys., 192

N.J. 189, 196 (2007).         If the statute is ambiguous or silent on

a particular point, we may not substitute our judgment for that

of the agency provided the agency's determination is "based on a

permissible construction of the statute."                  Kasper v. Bd. of Trs.

of   the    Teachers'    Pension    &    Annuity    Fund,      164   N.J.    564,      581

(2000) (quoting 2 Am. Jur. 2d Administrative Law § 525 (1994)

(footnotes omitted)).

       The primary goal of statutory analysis is to understand and

implement the Legislature's intent.                State v. Rangel, 213 N.J.

500, 508 (2013).          "The Legislature's intent is the paramount

goal    when     interpreting   a       statute    and,    generally,       the     best

indicator of that intent is the statutory language."                        DiProspero

v. Penn, 183 N.J. 477, 492 (2005) (citing Frugis v. Bracigliano,

177 N.J. 250, 280 (2003)).              In interpreting a statute, we give

words "'their ordinary meaning and significance,' recognizing,




                                          11                                  A-6095-11T3
[as we have noted], that generally the statutory language is

'the best indicator of [the Legislature's] intent.'"                                Tumpson v.

Farina, 218 N.J. 450, 467-468 (2014) (alteration in original)

(quoting DiProspero, supra, 183 N.J. at 492).                                 We read each

statutory provision "in relation to other constituent parts so

that   a   sensible      meaning     may    be       given       to    the    whole    of     the

legislative scheme."          Wilson ex rel. Manzano v. City of Jersey

City, 209 N.J. 558, 572 (2012).                 "[I]f there is ambiguity in the

statutory     language       that    leads       to    more       than        one    plausible

interpretation,       we   may   turn      to    extrinsic            evidence,      including

legislative       history,     committee         reports,             and    contemporaneous

construction."       DiProspero, supra, 183 N.J. at 492-93 (citation

and internal quotation marks omitted).

       "We do not view words and phrases in isolation but rather

in their proper context and in relationship to other parts of a

statute,    so    that     meaning   can        be    given      to     the    whole     of    an

enactment."       Ibid.      Furthermore, when construing a statute, we

presume    that    the     Legislature       created         a    logical       scheme      that

avoids contradictions.           See State v. Hudson, 209 N.J. 513, 542

(2012).

       In St. Peter's Univ. Hosp. v. Lacey, 185 N.J. 1, 15-16

(2005), the Supreme Court stated:




                                           12                                          A-6095-11T3
               "[t]he meaning ascribed to legislation by
               the administrative agency responsible for
               its implementation, . . . is persuasive
               evidence of the Legislatures understanding
               of its enactment."       Cedar Cove, Inc. v.
               Stanzione,   122    N.J.    202,  212   (1991)
               (citations omitted).       Our conclusion is
               supported   further    by    the  unquestioned
               proposition that "[w]hen the Legislature
               expressly includes a requirement in one
               subsection    and     excludes    that    same
               requirement in other subsections of the same
               general statute, we need not strain to
               import that requirement where it is not."
               In re Freshwater Wetlands Protection Act
               Rules, supra, 180 N.J. [478,] 492 [2004].

Here, "PERC is charged with administering the [Act], N.J.S.A.

34:13A-1 to -29, and its interpretation of the Act is entitled

to substantial deference."           CWA, Local 1034 v. N.J. State PBA,

Local 203, 412 N.J. Super. 286, 291 (App. Div. 2010) (citing

N.J.    Tpk.    Auth.     v.   AFSCME,   Council    73,   150    N.J.    331,   352

(1997)).

       Guided by these principles, we turn to the statute that

governs this dispute.           The constitutional and legislative basis

for    the   right   of    public   employees      to   engage   in     collective

negotiations is well-known and thus there is no need for us to

trace that history here.1            Very briefly, public employees are

constitutionally entitled to engage in collective negotiations.


1
 See generally N.J. Tpk. Auth. v. AFSCME, Council 73, supra, 150
N.J. at 335, for a thorough examination of the history of the
Act.



                                         13                               A-6095-11T3
N.J. Const., art. I, para. 19; Council of N.J. State College

Locals v. State Bd. of Higher Educ., 91 N.J. 18, 25 (1982).

Their    representative      organization    is    authorized    to   negotiate

"terms    and   conditions    of   employment."       N.J.S.A.    34:13A-5.3.

However, while the Act applies broadly to "public employees,"

defined in N.J.S.A. 34:13A-3(d) to include "any person [] in the

service    of   a   public   employer"     but    excluding,    among   others,

"managerial executives," the Act did not originally define that

term.     In 1974,     the Legislature clarified the exception for

"managerial executives" by adding the following definition:

            "Managerial executives" of a public employer
            means   persons  who   formulate  management
            policies and practices, and persons who are
            charged with the responsibility of directing
            the effectuation of such management policies
            and practices, except that in any school
            district the term shall include only the
            superintendent or other chief administrator,
            and the assistant superintendent of the
            district.

            [L. 1974, c. 123, § 2 (codified as N.J.S.A.
            34:13A-3).]

This     statutory     definition     remained       unchanged     until      the

Legislature amended the Act in 2010.

       The 2010 amendment to the Act provides:

            "Managerial   executives"   of    a    public
            employer, in the case of the State of New
            Jersey,   means    persons   who    formulate
            management policies and practices, but shall
            not mean persons who are charged with the
            responsibility of directing the effectuation



                                      14                                A-6095-11T3
            of such management policies and practices,
            except that, in the case of the Executive
            Branch   of   the  State   of  New   Jersey,
            "managerial executive" shall include only
            personnel at or above the level of assistant
            commissioner.

            [N.J.S.A. 34:13A-3(f) (emphasis added).]

The problem in applying the statutory exception in the case

before us arises because the Division does not utilize the title

of "assistant commissioner," and further, there is an obvious

difficulty in comparing the role of an assistant commissioner in

a primarily civilian regulatory agency with the role of a State

police captain in a paramilitary organization involved in all

aspects of law enforcement.

    The      Division        argues       that     the     statute        presents    no

ambiguities in this case and that the only analysis permitted is

whether     captains    in    the     State       police     are    the    "functional

equivalents"      of    those       who    hold      the     title    of     assistant

commissioners in other State agencies.                       The Division further

argues    that   this   "single-prong"           test    supports    the    conclusion

that captains are "managerial executives" and that PERC erred by

employing    a   "two-pronged         test"      requiring    that    captains       both

function at or above the level of assistant commissioner and

also formulate management policies and practices to qualify for

exclusion as managerial executives.




                                           15                                  A-6095-11T3
       In our view, the proper application of the statute in this

case cannot be gleaned from the plain language of the statute

itself,     given    the   unique    structure     of   the       Division    as    a

paramilitary       organization     and    the   absence     of    the    title    of

"assistant     commissioner"        in     its   organizational          hierarchy.

Consequently, we are justified in turning to extrinsic evidence,

such as legislative history and committee reports, to assist us

in our quest to understand the Legislature's intent in resolving

the ambiguity in the statute.              DiProspero, supra, 183 N.J. at

492.

       In the statement accompanying the initial bill to amend

N.J.S.A. 34:13A-3(f), it was very clear that the intent of the

amendment    was    to   broaden    the    categories   of    public      employees

eligible to participate in collective negotiations:

            Under the act's current definition, for the
            purposes   of    determining   which   public
            managers are subject to the provisions of
            the act, "managerial executives" are persons
            who   formulate   management   policies   and
            practices, and persons who are charged with
            the   responsibility    of   directing    the
            effectuation of those management policies
            and practices.      This bill changes that
            definition so that in the case of the State
            as    a    public    employer,    "managerial
            executives" means persons who formulate
            management policies and practices, but does
            not include persons who are charged with the
            responsibility of directing the effectuation
            of those policies and practices . . . .




                                          16                               A-6095-11T3
          [Introduction Statement to Senate Bill No.
          3071 (December 3, 2009) (Introduction); see
          also Statement of the Senate Labor Committee
          to Senate Bill No. 3071 (December 10, 2009)
          (reporting   favorably   on   the   bill   and
          repeating     verbatim    the     introduction
          statement) (Senate Statement).]

    And further:

          [T]he bill also specifies that, in the case
          of the Executive Branch of the State
          Government, "managerial executive" includes
          only personnel at or above the level of
          assistant commissioner . . . .

                  . . . .

          By this change in definition, any manager
          employed by the Executive Branch of State
          Government at a level below the level of
          assistant commissioner, and any manager
          employed by the State who is not involved
          with formulating management policies and
          practices, may join employee organizations
          and through these organizations collectively
          negotiate salaries and benefits with public
          employers.

          [Introduction, supra.]

    To   ensure    that     the   amended   Act   would   protect   a    larger

segment of public employees, the Senate Statement explained:

          This bill also changes the number of
          collective negotiations units for civilian
          employees of the Executive Branch of the
          State government from ten to twelve in order
          to add State government managers and deputy
          attorney generals to allow persons holding
          such positions to be covered under the act.
          For this purpose, the bill also amends
          current law to remove the confidential
          employee status of deputy attorneys general
          . . . .



                                      17                                A-6095-11T3
            [Senate Statement, supra.]

       Subsequently, the Senate passed another amendment to ensure

that investigators in the Division of Criminal Justice in the

Department of Law and Public Safety would not be disqualified by

virtue of their unclassified status.               Floor Statement to Senate

Bill No. 3071 (January 7, 2010).            These documents depict a clear

legislative intent to broaden the reach of the Act to include

more, rather than fewer, executive branch employees.

       In arguing that PERC should not have adopted a two-pronged

standard,    the   Division     asserts     that,     where         executive    branch

employees are concerned, the amended statute erases the policy-

formulation     component      referenced     at      the      beginning        of    the

definition.        The    Division   argues    that      the        phrasing    of    the

language     indicates     a   legislative     intent          to     impose    on    the

executive branch the same one-pronged test that the Act applies

to superintendents and assistant superintendents within school

districts.     We do not agree that the legislative intent is so

clear in the case before us.

       It is, by way of example, plausible that the Legislature

only    intended    the     language   to     apply       to        executive    branch

departments or agencies whose organizational structures included

assistant    commissioners,      and   that     the      first       portion    of    the

definition,    which      excludes   "persons      who    formulate        management



                                       18                                       A-6095-11T3
policies         and     practices,"       would          address        executive      branch

employees        whose     organizational            structures          did    not    include

assistant commissioners.              Cf. GE Solid State, Inc. v. Dir., Div.

of Taxation, 132 N.J. 298, 308 (1993) ("Under the established

canons      of    statutory        construction,        where      the    Legislature         has

carefully        employed      a   term    in    one      place    and     excluded      it   in

another, it should not be implied where excluded.").

       In    our       view,   the   Division's         arguments,        while       they    are

imbued with the virtue of simplicity, fail to take into account

the generous deference we owe to an agency's construction of its

controlling legislation and, further, misconstrue the effect of

PERC's      holding.           The    Division         argues      that        PERC   requires

"managerial executives in the Executive Branch . . . both to

formulate policies and practices and to serve at or above the

level of assistant commissioner," and "would result in holding

many   Executive          Branch     employees       to    a     higher    standard       than"

assistant commissioner and "would lead to the illogical result

that, despite his title, [an assistant commissioner who does not

formulate policy] would not meet the definition of 'managerial

executive[.]'"

       However, that is not how we read the PERC decision.                                   PERC

did not require Division captains to demonstrate they did not

create      policy;       rather,     it   treated         the    non-participation            of




                                                19                                     A-6095-11T3
Division       captains      in    policy       matters        as    simply    a   factor     for

consideration         in   making        the    difficult       decision       about    whether

captains       are    excluded      from       collective       negotiations        under     the

statutory definition of "managerial executive."                                In our view,

the     PERC    decision          does     not        stand     as    precedent        for     the

proposition that an executive branch employee holding the title

of assistant commissioner who does not formulate policy is not a

managerial       executive         under       N.J.S.A.        34:13A-3(f).          The      core

holding in the PERC analysis is that Division captains did not

serve at or above the level of an assistant commissioner.

       Simply because some captains and assistant commissioners in

other    executive         branch    departments            share    some     similar      duties

does not mandate a different result here.                               PERC identified a

number of differences between assistant commissioners and the

Division captains in matters such as the means through which

they     obtained          their     positions,             their      compensation,          the

discretion       they      exercised,          and    the     frequency     and    quality     of

their    interactions         with       the    departmental          head.        These     facts

provide ample support for PERC's determination.

       The Division further argues that PERC's evaluation of the

duties and functions of captains on a case-by-case basis creates

uncertainty because captains often change assignments within the

ranks.         This     argument     is        unpersuasive,          however,      given     the




                                                 20                                     A-6095-11T3
legislative       intent     to     expand      the     participation         of    public

employees    in    collective       negotiations.            PERC's      individualized

assessment        of     public       employees            advances       that        goal.

Categorically excluding an entire group of employees, without

regard to the variations that exist among the positions, would

most often reduce the number of public employees eligible to

participate in collective negotiations.                     Indeed, such a result

is perfectly illustrated in the case before us in that most

Division captains undertake the duties of line supervisors.                                It

is   illogical      to     deprive     those     captains          of   the    right      to

collective negotiations simply because they share the same title

with a smaller subset of captains tasked with duties akin to

those   of   managerial       executives.             It    is   unlikely      that      the

Legislature       intended    such     a     result.         See    Aponte-Correa          v.

Allstate Ins. Co., 162 N.J. 318, 323 (2000) (directing that

statutory interpretation should account for the legislation's

objectives and for commonsense); State v. Provenzano, 34 N.J.

318, 322 (1961) ("The goal of the interpretative process is the

intent of the Legislature.             It is axiomatic that a statute will

not be construed to lead to absurd results.").

     Moreover,         the        Division's          arguments         regarding        the

practicality of PERC's decision are unconvincing.                             The record

contains no evidence that the movement of personnel within an




                                           21                                      A-6095-11T3
organization is unique to the Division, or that such changes

would   materially     differ   from    those   occurring       in    any   other

governmental agency.

    Finally, we find no merit in the argument that permitting

captains   to   undertake    collective     negotiations      is     contrary   to

public policy.       The Legislature could have elected to exclude

the Division captains from the process, but chose not to do so.

We have observed that,

           While sound public policy and the weal of
           the people are the concern of all the
           government,   and  the  [J]udiciary    cannot
           properly   shirk  the  obligation   of   this
           concern, in cases where the Legislature has
           clearly spoken it is the privilege of that
           body to establish public policy, and the
           [J]udiciary must not ignore the policy thus
           established on the ground that its views
           differ with those plainly expressed by the
           Legislature.

           [Ayres v. Dauchert, 130           N.J.    Super.    522,
           531-32 (App. Div. 1974).]

    The    remainder    of   the   Division's       arguments      are   without

sufficient merit to warrant discussion in a written opinion.                    R.

2:11-3(e)(1)(E).

    Affirmed.




                                       22                                A-6095-11T3